ACCEPTED
                                                                                    03-17-00870-CV
                                                                                          21602520
                                                                          THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                                  1/4/2018 11:28 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                           NO. 03-17-00870-CV

                 IN THE THIRD COURT OF APPEALS       FILED IN
                                               3rd COURT OF APPEALS
                          AUSTIN, TEXAS            AUSTIN, TEXAS
                                                          1/4/2018 11:28:35 AM
__________________________________________________________________
                                                    JEFFREY D. KYLE
                                                                 Clerk

                           IN RE LEVIEN
__________________________________________________________________


        RESPONSE TO PETITION FOR WRIT OF MANDAMUS

__________________________________________________________________

         Original Proceeding from Cause No. D-1-GN-17-001-590
                           53rd District Court
                          Travis County, Texas
__________________________________________________________________

SALLEE S. SMYTH                         ELLEN A. YARRELL
Attorney at Law                         Ellen A. Yarrell, P.C.
SBT# 18779400                           SBT# 22138500
800 Jackson Street                      2900 Weslayan, Suite 350
Richmond, Texas 77469                   Houston, Texas 77027
(281) 238-6200                          (713) 621-3332
(281) 238-6202 (Fax)                    (713) 621-3669 (Fax)
smyth.sallee@gmail.com                  ellen@eayatty.com


                   Attorneys for Real Parties’ In Interest
       KENNETH LEVIEN, BARRY LEVIEN & PHILIP LEVIEN,
     Trustees on Behalf of the Trust Established under Article Seven of
               the Last Will and Testament of Arnold Levien


      ORAL ARGUMENT REQUESTED, IN THE ALTERNATIVE
           OBJECTION TO, ALTERNATIVELY REQUEST FOR,
                        ORAL ARGUMENT


      Real Parties’ in Interest, the Trustees, assert that oral argument in this matter

is not warranted and should be denied. However, in the event this Court should

grant Relators’ request for oral argument, then Real Parties’ In Interest, the

Trustees, request the opportunity to argue in response.




                                          i
                              ABBREVIATIONS

Mandamus Record ………………………………………………… MR

Supplemental Mandamus Record ………………………………… Supp. MR

      Relators’ Petition for Writ of Mandamus attaches documents which are
referenced as Appendix Items 1 through 9. In addition, Relators have filed a
mandamus Record including documents referenced in Tabs 1 through 12. While
Relator’s mandamus Appendix encompasses all items included in the Record, their
numbering is not consistent. To avoid confusion, the Trustees’ response will refer
only to the documents included in the mandamus Record, specifically to Tabs 1
through 12 and include reference to the page number where that item appears in
the PDF Record document, for example MR 12:562 refers to the Record, Tab 12 at
PDF document page 562.

      Additional documents included in a Supplemental Mandamus Record will be
referenced as MR 13 through MR 22, reflecting the tab numbers assigned to each
supplemental document included.

      Because several parties bear the same surname and/or exist in similar
capacities, for the convenience of the court and ease of understanding the
following references will be used:

PROPER NAME                                       POSSIBLE REFERENCES

TIM WHITTEN                                       Relator; Whitten

SCOTT RHODES                                      Relator; Rhodes

HARLAN LEVIEN                                     Defendants; Harlan or
and STEPHEN LEVIEN                                Stephen

PARVIN JOHNSON, JR                                Defendants; Johnson or Ives

KENNETH LEVIEN,                                   Real Parties in Interest, the
BARRY LEVIEN and                                  Trustees;
PHILIP LEVIEN



                                        ii
         SUPPLEMENT TO IDENTITY OF PARTIES & COUNSEL


      Real Parties’ in Interest, the Trustees, identify the following additional
counsel of record on their behalf in this original proceeding:

Sallee S. Smyth
Attorney at Law
SBT# 18779400
800 Jackson Street
Richmond, Texas 77469
(713) 238-6200
(713) 238-6202 (Fax)
smyth.sallee@gmail.com




                                          iii
                           TABLE OF CONTENTS

                                                                      PAGE


OBJECTION TO, ALTERNATIVELY REQUEST FOR,
  ORAL ARGUMENT …………………………………………….                                     i

ABBREVIATIONS ………………………………………………….                                     ii

SUPPLEMENT TO IDENTITY OF PARTIES & COUNSEL ……..                       iii

TABLE OF CONTENTS …………………………………………….                                   iv

INDEX OF AUTHORITIES …………………………………………                                  vi

THE TRUSTEES’S STATEMENT OF THE CASE ………………...                         ix

RESPONSE TO ISSUE PRESENTED ……………………………..                              x

THE TRUSTEES’ STATEMENT OF FACTS ……………………                              1

SUMMARY OF THE TRUSTEES’ ARGUMENTS …………………                             5

STANDARD OF REVIEW ………………………………………..                                   7

RESPONSE TO ISSUE ONE (Restated)

 The trial court properly denied Relators’ application and motion
 for protection which sought to excuse their required appearance as
 non-party witnesses at trial pursuant to trial subpoenas properly
 issued and served …………………………………………………..                               8

ARGUMENT AND AUTHORITIES IN SUPPORT OF
  RESPONSE TO ISSUE ONE

  A. The Order challenged on mandamus does not compel
     disclosure of any specific testimony, privileged or
     otherwise ………………………………………………………                                   8


                                       iv
                                                                       PAGE

  B. Existing trial court rulings already protecting the
     disclosure of privileged information from Whitten
     and Rhodes render mandamus moot …………………………                         13

  C. The extraordinary remedy of mandamus under the
     circumstances presented is clearly unfounded ………………..              16

  D. Mandamus relief will severely prejudice the Trustees right
     to prosecute their claims and will foreclose a credibility
     determination by the jury ……………………………………..                         17

    1.    The jury should be allowed to judge the witnesses’
          credibility ………………………………………………                                17

    2.    Evidentiary rulings and the withdrawal of objections
          subsequent to the Relators depositions leave questions
          unanswered …………………………………………….                                 18

    3.    Discovery occurring after the Relators depositions
          generate new areas of examination …………………….                   18

    4.    By taking Relators’ depositions, the Trustees did not
          waive their right to subpoena the Relators as witnesses
          for trial …………………………………………………                                 19

    5.    Relators’ suggestion that this Court’s prior mandamus
          decision excuses their testimony at trial is misplaced …..    20

    6.    In summary, mandamus is not warranted ………………                  22

CONCLUSION AND PRAYER ………………………………………                                   22

CERTIFICATE OF COMPETENT EVIDENCE ……………………..                            23

CERTIFICATE OF SERVICE ………………………………………..                                24

CERTIFICATE OF COMPLIANCE …………………………………..                               25


                                       v
                   INDEX OF AUTHORITIES


                                                   PAGE
TEXAS RULES

Tex. R. Civ. P. 176.1 …………………………………………….           5, 10

Tex. R. Civ. P. 176.2 …………………………………………… ..         5, 10

Tex. R. Civ. P. 176.6(e) ………………………………………… ..       ix, 2, 10

Tex. R. Civ. P. 192.5 …………………………………………… ..         6, 10

Tex. R. Civ. P. 192.5(b)(2) ………………………………………        10

Tex. R. Civ. P. 192.6(b) ………………………………………….         10

Tex. R. Civ. P. 192.6(b)(1-5) …………………………………….      11

Tex. R. Civ. P. 206.6(b) ………………………………………….         17

Tex. R. Evid. 503 …………………………………………………              6

TEXAS CASES

Borden, Inc. v. Valdez,
  773 S.W.2d 718 (Tex. App.—Corpus Christi 1989,
  no writ) ………………………………………………………..                 12

Camarena v. Tex. Emp't Comm'n,
  754 S.W.2d 149 (Tex. 1988) ………………………………...       16

City of Garland v. Louton,
   691 S.W.2d 603 (Tex. 1985) …………………………………        16

City of Keller v. Wilson,
   168 S.W.3d 802 (Tex. 2005) …………………………………        17



                              vi
                                                               PAGE

Dow Chem. Co. v. Garcia,
  909 S.W.2d 503 (Tex. 1995) ………………………………….                    15

Duval County Ranch v. Alamo Lumber Co.,
  663 S.W.2d 627 (Tex. App. – Amarillo 1983, writ ref’d
  n.r.e.) …………………………………………………………...                            12

Echols v. Olivarez,
  85 S.W.3d 475 (Tex. App.--Austin 2002, no pet.) ……………        18

Holcombe v. Fowler,
  118 Tex. 42, 9 S.W.2d 1028 (Tex. 1928) …………………….             15

In re Bexar County Criminal District Attorneys’ Office,
   224 S.W.3d 182 (Tex. 2007) (orig. proceeding) ………………        7, 11

In re Hays County Crim. Dist. Attorney’s Office & Texas
Dept. of Family and Protective Servs.,
   2010 Tex. App. LEXIS 8088 (Tex. App. – Austin
   October 1, 2010, orig. proceeding) …………………………….             16

In re Kellogg Brown & Root, Inc.,
   166 S.W.3d 732 (Tex. 2005) ………………………………….                   15

In re Levien,
   2015 Tex. App. LEXIS 4391 (Tex. App. – Austin
   April 30, 2015) (orig. proceeding) (mem. opinion) ……………     1, 20

In re Levien,
   2016 Tex. App. LEXIS 9409 (Tex. App. – Austin
   August 26, 2016) (orig. proceeding) (mem. opinion) ………….    1

Jim Walter Homes, Inc. v. Foster,
   593 S.W.2d 749 (Tex. App. -- Eastland 1979, no writ) ……….   12

Nat'l Union Fire Ins. Co. v. Valdez,
  863 S.W.2d 458 (Tex. 1993) …………………………………….                   20


                                     vii
                                                   PAGE

Stoufflet v. Stoufflet,
   2009 Tex. App. LEXIS 1899 (Tex. App. – Austin
   March 20, 2009, no pet.) ………………………………………        15
Walker v. Packer,
  827 S.W.2d 833 (Tex. 1992) ………………………………….        7, 17




                             viii
               THE TRUSTEES’ STATEMENT OF THE CASE



Nature of the Underlying Proceeding. The primary suit, pending in the 423rd
District Court of Bastrop County, is one brought by the Trustees against the
Defendants, two brothers who are former beneficiaries of a Trust and their adult
adoptees, alleging various causes of action sounding in fraud and civil conspiracy.
These claims primarily challenge the validity and/or effect of two separate adult
adoption orders and seek to hold the Defendants liable for damages incurred by the
Trust due to their conduct. Relators in this mandamus, Whitten and Rhodes,
represented the Brothers in the adult adoption proceedings and are non-party
witnesses in the fraud litigation.


Respondent. Respondent is the Honorable David Phillips, Visiting Judge in the
53rd District Court of Travis County, Texas where Relators’ motion for protection
the subject of this mandamus was heard in accordance with Tex. R. Civ. P.
176.6(e).


Respondent’s actions. Respondent denied Relators’ application and motion for
protection which sought to excuse their appearance as witnesses at trial pursuant to
properly served trial subpoenas issued by the Trustees. More specifically, Relators
challenge the trial court’s December 19, 2017 Order Denying Scott Rhodes’ and
Tim Whitten’s Application and Motion for Protection, which order generally
directs them “to attend and give testimony at the trial relating to the case entitled
"Kenneth Levien, Barry Levien and Philip Levien, Trustees on Behalf of the Trust
Established under Article Seven of the Last Will and Testament of Arnold Levien,
Plaintiffs v. Harlan Levien and Stephen Levien, Defendants" and filed under Cause
No. 423-2681 pending in the 423rd Judicial District Court of Bastrop County,
Texas, and remain at that place from day to day until discharged by the Court or
Ellen A. Yarrell.” (MR 12:562)

Relators contend that the December 19, 2017 order compels Relators disclosure of
privileged information making it subject to mandamus relief. The Trustees
disagree.




                                         ix
                    RESPONSE TO ISSUE PRESENTED


RESPONSE TO ISSUE ONE: The trial court properly denied Relators’
application and motion for protection which sought to excuse their required
appearance as non-party witnesses at trial pursuant to trial subpoenas properly
issued and served.




                                       x
                 THE TRUSTEES’ STATEMENT OF FACTS

      Based on matters considered in two prior mandamus proceedings 1, this

Court is already familiar with a majority of the background facts and allegations

surrounding the Trustees complaints against the Defendants in the underlying

Bastrop County litigation. Those facts need not be detailed or repeated here to

understand and analyze the issue presented for review.

      Simply enough, two adult adoption proceedings stand at the center of the

Trustees’ claims against the Defendants in the Bastrop County litigation pending

under Cause No. 423-2681 and styled Kenneth Levien, Barry Levien and Philip

Levien, Trustees on Behalf of the Trust Established under Article Seven of the Last

Will and Testament of Arnold Levien, Plaintiffs v. Harlan Levien and Stephen

Levien, Defendants.

      Relators, Scott Rhodes and Tim Whitten, assisted in the representation of

Defendants, Harlan Levien and Stephen Levien, in the 2012 adoption proceedings

and as a result they have been identified by all parties during discovery and in

required pre-trial filings as non-party trial witnesses in the Bastrop County suit

which is set to begin trial before a jury on January 29, 2018. (Supp. MR 12; Supp.

MR 14)

1
  In re Levien, 2015 Tex. App. LEXIS 4391 (Tex. App. – Austin April 30, 2015) (orig.
proceeding) (mem. opinion); In re Levien, 2016 Tex. App. LEXIS 9409 (Tex. App. – Austin
August 26, 2016) (orig. proceeding) (mem. opinion)

                                          1
      In December 2016, during the discovery phase of the Bastrop County suit,

Rhodes and Whitten were both deposed and subpoenaed to produce documents.

(MR 3:218, 221; MR 4:334, 337) All objections and claims of privilege asserted

during those depositions as well as those directed to the related subpoenas duces

tecum have now been resolved, either by the parties Rule 11 Agreement

(MR:7:466) or rulings from the 53rd District Court of Travis County where

Relators sought relief pursuant to Tex. R. Civ. P. 176.6(e). (MR 9:502; Supp. MR

15)

      On June 14, 2017, Rhodes and Whitten were each served in Travis County

with trial subpoenas issued by the Trustees in contemplation of a jury trial

scheduled to commence in the Bastrop County litigation on October 16, 2017.

(Supp. MR 16; Supp. MR 17) On that same date, under Cause No. D-1-GN-17-

001590 in the 53rd Judicial District Court of Travis County, Texas, Rhodes and

Whitten filed Applications and Motions for Protection from the trial subpoenas.

(Supp. MR 18; Supp. MR 19) On June 15, 2017 the Trustees filed separate

motions to compel discovery relating to matters involving Whitten and Rhodes

depositions. (MR1:4; MR 2:116)

      Whitten and Rhodes motions for protection from the trial subpoenas were

heard and denied by Judge Amy Clark Meachum, 201st Civil District Court Judge,


                                        2
on September 14, 2017. (MR8:489-490)

      Due to the events of Hurricane Harvey and its impact on the physical offices

of Trustees’ trial counsel, the Trustees were forced to request a continuance of the

October 16, 2017 trial setting which was granted during a status conference before

the Bastrop County District Court on October 11, 2017. (MR 8:497, 499) Trial

was reset to January 29, 2018. (MR 8:497) As a result, the Trustees issued new

trial subpoenas to Rhodes and Whitten to appear and give testimony on January 31,

2018 which subpoenas were duly served on Rhodes and Whitten in Travis County

on October 25, 2017. (MR 8:491, 494)

      In light of Relators resistance to the Trustees prior trial subpoenas and the

Travis County District Court’s rulings denying Relators request for protection, on

October 30, 2017 the Bastrop County District Court signed Orders obligating

Whitten and Rhodes to appear for trial on January 31, 2018 subject only to their

right to seek further protective orders. (MR 8:497, 499)

      On November 16, 2017 a hearing was held in Travis County to obtain

rulings on the objections and privileges asserted during Whitten and Rhodes earlier

depositions. (Supp. MR 15) At that hearing, Judge Meachum considered and

ruled only on objections and privileges raised during Rhodes deposition. (Supp.

MR 15) Judge Meachum ordered the parties to confer regarding the objections

filed on Whitten’s behalf and set a timetable to address these matters. (Supp. MR


                                         3
15) Judge Meachum ultimately ruled on those matters for which an agreement

could not be reached and signed an order regarding Whitten’s objections on

December 15, 2017. (MR 9:502)

      On December 1, 2017, in the existing Travis County cause, Relators again

filed an application for protective order regarding the trial subpoenas issued and

served in connection with the January 2018 trial setting. (MR 6:439) The Trustees

filed a written response opposing the motion for protective order. (MR 8:470)

Defendants filed a written response taking the position that Relators presence as

live witnesses at trial was unnecessary. (MR 10:511) Relators filed an additional

reply (MR 11:515) and a hearing on Relators’ application was held on December

19, 2017 before the Hon. David Phillips, Visiting Judge in the 53rd District Court

of Travis County, Texas. (MR 12:562) Judge Phillips denied the Relators’ motion

without prejudice to their right to seek further relief from the Bastrop County

District Court presiding over the primary litigation. (MR 12:562) Relators have

not sought protection in the Bastrop County District Court, but instead have filed

this mandamus proceeding challenging Judge Phillips December 19, 2017 Order

Denying Scott Rhodes and Tim Whitten’s Application and Motion for Protection.

(MR 12:562)




                                        4
                 SUMMARY OF THE TRUSTEES’ ARGUMENTS

      By this mandamus proceeding, Relators seek to avoid their appearance as

live witnesses at trial. The entire premise of Relators’ argument relies on the

assertion that their expected trial examination will invade the attorney client and

work product privileges. As a result, they contend that Judge Phillips December

19, 2017 Order compelling their appearance at trial equates to an order forcing

disclosure of privileged and protected information justifying mandamus relief.

      First and foremost, the challenged Order does not speak to the scope of

Relators’ testimony at trial but merely directs them to appear and give testimony in

the Bastrop County proceedings on January 31, 2018.            (MR 12:562)       The

subpoenas at issue are purely trial subpoenas which comply with the form required

under Tex. R. Civ. P. 176.1 and Tex. R. Civ. P. 176.2. (MR 8:491, 494) Nothing in

those rules require the Trustees to identify the nature or scope of the witnesses

expected examination and as such it was impossible for the trial court to “pre-

judge” the admissibility of such testimony based solely on the Relators

speculations.

      Enforceable trial court rulings and agreements between the parties which

address all of the objections and privileges asserted during Whitten and Rhodes

prior depositions already exist to protect against disclosure of the attorney client

and work product privileged information which Relators detail as a concern within


                                         5
their mandamus petition, rendering this mandamus proceeding entirely moot on

those issues before the petition was even filed.

      To the extent that Relators face new and/or previously unchartered areas of

questioning at trial which somehow implicates the provisions of Tex. R. Civ. P.

192.5 (regarding protection of attorney work product) or Tex. R. Evid. 503

(regarding protection of attorney client privileged information), Judge Duggan,

presiding over the Bastrop County proceedings, is more than capable of addressing

any and all objections and/or claims of privilege as they arise during trial, making

this mandamus proceeding wholly unfounded as to those speculative matters.

      Finally, there are numerous reasons which compel the Relators live

testimony at trial, the most significant being to provide the jury an opportunity to

judge their credibility and to afford the Trustees an opportunity to procure answers

to the many questions which remain unanswered after orders overruling and/or

agreements withdrawing objections and privileges can now be considered. Any

potential benefits claimed by Relators in this mandamus proceeding do not

outweigh the prejudice which will be caused by forestalling the Trustees’ right to

fully and further examine Whitten and Rhodes as witnesses before a jury.




                                          6
                           STANDARD OF REVIEW

      A writ of mandamus will issue only to correct trial court actions when there

has been a clear abuse of discretion and when the relator has no adequate remedy

on appeal. Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992).

      A trial court abuses its discretion when it acts in an unreasonable or arbitrary

manner without reference to guiding rules and principles.           Id.   To obtain

mandamus relief, Relators must establish that the trial court could reasonably have

reached only one conclusion. Id. at 840.

      In this case, the trial court has properly exercised its discretion denying

protection from a trial subpoena and directing Relators to attend and give

testimony at trial, nothing more and nothing less. (MR 12:562)

      Although Relators do not specify a standard of review within their

mandamus petition, they assert that the trial court’s December 19, 2017 challenged

Order forces them to disclose privileged information justifying mandamus relief,

citing In re Bexar County Criminal District Attorneys’ Office, 224 S.W.3d 182,

185 (Tex. 2007) (orig. proceeding). The Trustees contend that Relators have

grossly overstated the trial court’s ruling as well as the applicability of the

Supreme Court’s decision in Bexar County, supra., arguing instead that under the

requisite standards for mandamus review, no abuse of discretion has occurred.




                                           7
                    RESPONSE TO ISSUE ONE (Restated)

      The trial court properly denied Relators’ application and motion for
      protection which sought to excuse their required appearance as non-
      party witnesses at trial pursuant to trial subpoenas properly issued and
      served.

        ARGUMENTS AND AUTHORITIES IN SUPPORT OF
                RESPONSE TO ISSUE ONE

   A. The Order challenged on mandamus does not compel disclosure of any
      specific testimony, privileged or otherwise.

      Relators entire challenge upon mandamus is premised upon their claim that

the trial court’s December 19, 2017 Order compels Whitten and Rhodes, prior

attorneys for two of the Defendants in the Bastrop County litigation, to disclose

privileged information about that representation. Clearly this claim overstates the

terms of the Order they challenge which provides only the following:

      [Whitten and Rhodes] shall appear in the 423rd District Court of
      Bastrop County, Texas, located at the Bastrop County Courthouse,
      804 Pecan Street, Bastrop, Texas 78602 at 9:00 a.m. on January 31,
      2018 to attend and give testimony at the trial relating to the case
      entitled “Kenneth Levien, Barry Levien and Philip Levien, Trustees on
      Behalf of the Trust Established under Article Seven of the Last Will
      and Testament of Arnold Levien, Plaintiffs v. Harlan Levien and
      Stephen Levien, Defendants" and filed under Cause No. 423-2681
      pending in the 423rd Judicial District Court of Bastrop County, Texas,
      and remain at that place from day to day until discharged by the Court
      or Ellen A. Yarrell.

(MR 12:562)

      Relators mandamus challenge of this simple directive for their appearance at

trial relies solely on their subjective belief that the only testimony they can
                                         8
possibly provide will be testimony subject to protection under either the attorney

client privilege or the attorney work product doctrine. The mandamus record

establishes that this is simply not the case.

      The Trustees note that there were a variety of questions and topics revealed

during the Relators prior depositions to which no objections and/or privileges were

ever asserted, including time frames of representation, when or if they met with

any of the Defendants, specific client identification and questions regarding their

billing. (MR 1: 21, 29-31, 38-39 , 57, 76, 81, 92 and 96; MR 2: 147, 157, 171,

172) All of these areas of examination live at trial are clearly permitted.

      Further, regarding those deposition questions to which objections and/or

privileges were raised, subsequent trial court orders which overrule some of these

claims as well as subsequent agreements between the parties withdrawing a

number of those prior objections leave numerous questions wholly unanswered by

both Whitten and Rhodes, making it necessary for them to now answer those

questions live at trial. (MR 1:37, 43, 45, 46, 62- 63, 65, 72, 73, 75-76, 79, 82-83;

MR 2:141, 145, 147, 153, 154, 183, 191; MR 7:466; MR 9:502; Supp. MR 15)

      Finally, discovery taking place after Whitten and Rhodes were deposed

identified areas for examination of these two witnesses not yet covered in their

depositions and to the extent that all discovery deadlines have now passed under




                                           9
the applicable Docket Control Order, the Trustees may only seek answers to these

new questions through an examination of the witnesses at trial. (Supp. MR 20)

      For these and other strategic reasons, the Trustees issued general trial

subpoenas in the form required by Tex. R. Civ. P. 176.1 and 176.2 which were

properly served on Whitten and Rhodes. (MR 8:491, 494) These subpoenas did

not specify the nature or scope of the witnesses expected examination, nor were

they required to.    Even so, Whitten and Rhodes incorrectly presume that no

testimony they can offer at trial will be outside the protective bubble of the

attorney client or work product privilege.       Based solely on this speculative

misconception, they sought protection under the auspices of Tex. R. Civ. P.

192.5(b)(2) which requires a showing by the requesting party of substantial need

for the information which cannot be obtained without undue hardship before the

information may be compelled. (MR 6:439) Relators approach to their application

for protection, and hence their arguments on mandamus, are completely misplaced.

      Tex. R. Civ. P. 176.6(e), authorizing an individual to seek protection from a

subpoena, implicates the provisions of Tex. R. Civ. P. 192.6(b) which gives the

trial court discretion to grant a protective order as necessary to protect against any

number of concerns including the invasion of personal rights and the protection

against disclosure of attorney work product as detailed in Tex. R. Civ. P. 192.5.

(… “the court may make any order in the interest of justice” …) (Emphasis added)


                                         10
If warranted, the trial court may order that (1) the requested inquiry not be sought

in whole or in part; (2) the extent or subject matter of the inquiry be limited; (3) the

inquiry not be undertaken at the time or place specified; (4) the inquiry be

undertaken upon terms or conditions as directed by the court; or (5) the results of

the inquiry be sealed or otherwise protected.         Tex. R. Civ. P. 192.6(b)(1-5)

(Emphasis added)

      In this case, Relators attempted to transform a general, straightforward trial

subpoena into a specific, detailed request for protected and privileged information

by hypothesizing and speculating on the scope of the Trustees’ expected

examination of them at trial solely because Relators are attorneys who previously

represented two of the Defendants in proceedings relevant to the Bastrop County

litigation. In doing so, Relators narrowly focused their arguments supporting

protection in the trial court (and now on mandamus) on the Texas Supreme Court’s

holding in In re Bexar County Criminal District Attorney’s Office, supra.,

specifically addressing the standards to discover attorney work product. In turn,

this focus improperly attempted to shift the burden of securing a protective order

from the Relators to the Trustees. This narrow and limited attack on an otherwise

broad, general trial subpoena is misplaced and Whitten and Rhodes deserve no

special treatment under the circumstances simply because they are lawyers to

which attorney client and work product privileges may apply.


                                          11
      In the context of discovery, it has been said that such privileges were never

intended to foreclose any opportunity to depose or examine an attorney, but rather

only precludes those questions which may somehow invade upon the attorney-

client confidences. Borden, Inc. v. Valdez, 773 S.W.2d 718, 720-21 (Tex. App.—

Corpus Christi 1989, no writ). An attorney may not avoid examination in its

entirety merely because some matters may be privileged, but must object when

those inquiries are raised. Id. Other matters may exist which are not privileged

and which an attorney may be called upon to answer … [f]or instance, the

attorney-client privilege certainly does not encompass such nonconfidential

matters as the terms and conditions of an attorney's employment and the purpose

for which an attorney has been engaged.” Id. citing Duval County Ranch v. Alamo

Lumber Co., 663 S.W.2d 627, 634 (Tex. App. – Amarillo 1983, writ ref’d n.r.e.)

and Jim Walter Homes, Inc. v. Foster, 593 S.W.2d 749, 752 (Tex.. App. --

Eastland 1979, no writ). These principles should apply equally in the context of an

attorney’s examination, whether at a deposition or during testimony at trial.

      In this case, the trial court clearly took a much broader view of the Relators

protective order issue, that being whether or not the witnesses should appear live at

trial. Ultimately in the exercise of its discretion over that issue, the trial court

determined that the Trustees’ basis for having Whitten and Rhodes appear live at

trial outweighed any of the reasons offered to support a motion for protection,


                                         12
clearly trusting that Relators potential concerns, if any, could be ably addressed by

Judge Duggan while presiding over their testimony at trial in the Bastrop County

litigation.

       Because the trial court properly exercised its discretion and more

significantly, did not order the disclosure of privileged or protected information,

mandamus should be denied.

   B. Existing trial court rulings already protecting the disclosure of privileged
      information from Whitten and Rhodes render mandamus moot.

       The Trustees cannot fault Relators, as attorneys, for consistently seeking to

guard against the disclosure of privileged or protected information regarding their

former clients. However, in asserting their arguments which seek to completely

foreclose their live testimony at trial, Relators fully ignore that the majority of their

concerns as argued before the trial court and now raised in this mandamus have

already been addressed.

       Whitten and Rhodes were previously deposed in December 2016.

(MR3:221; MR 4:337) Numerous objections and claims of both attorney and work

product privilege were asserted during their deposition testimony as well as to the

corresponding subpoenas duces tecum. (MR 2:198; MR 3:310) Many of these

objections were withdrawn by a Rule 11 Agreement executed by the parties’

shortly before the December 2017 hearing. (MR 7:466) All other objections and

claims of privilege arising in connection with Relators’ depositions were ruled
                                           13
upon by the Travis County District Court. (MR 9:502; Supp. MR 15) The effect

of these rulings narrowed the scope of Whitten and Rhodes testimony at trial on

those matters to which Relators’ and/or Defendants’ objections were sustained. As

argued below, these rulings also identified additional questions which would now

need to be answered where objections were either overruled or withdrawn.

      Within their mandamus petition, Relators identify numerous deposition

questions posed by the Trustees counsel as examples of the examination they

predict will occur at trial. (See Petition, pp. 3-4) The Trustees point out that as to

Whitten’s deposition, all objections raised to the specific questions identified were

sustained except one which was overruled and one question was withdrawn by the

plaintiffs. (MR 9:502; MR 7:466) As to Rhodes, all objections raised to the

questions listed were sustained except one objection which Relators withdrew by

agreement. (Supp. MR 15; MR 7:466) As such, the Trustees counsel is precluded

from making a majority of those specific inquiries again at trial and as a result, the

Relators’ argument is moot, having been resolved before it was even lodged.

      It should also be noted that Judge Duggan’s privilege rulings from

December 2014 remain in effect and exist to further protect Whitten and Rhodes

from being compelled to testify regarding documents which have been fully

protected and remain unavailable to the Trustees for their use at trial, narrowing

the scope of their examination even further. (MR 11:554)


                                         14
      In effect, the prior trial court rulings, particularly those protecting disclosure

of matters protected by the attorney client and work product privileges, already

exist and operate to limit or narrow the scope of Whitten and Rhodes testimony

before the jury, resolving the Relators’ concerns raised in the trial court and now

asserted on mandamus.

      Citing, In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005),

this Court has held that “[a]n issue becomes moot if a controversy ceases to exist

between     the   parties    at   any     stage    of    the    legal    proceedings.”

Stoufflet v. Stoufflet, 2009 Tex. App. LEXIS 1899, at *24 (Tex. App. – Austin

March 20, 2009, no pet.). Further, the Texas Supreme Court has acknowledged

that mandamus should not issue "if for any reason it would be useless or

unavailing," citing Holcombe v. Fowler, 118 Tex. 42, 9 S.W.2d 1028, 1028 (Tex.

1928). Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995). In this case,

the Trustees contend that the prior trial court rulings already address the identified

issues and concerns which Relators now bring before this Court and nothing

remains to be addressed on those matters.

      To the extent that there may be new questions propounded at trial which

may trigger new concerns regarding protected information, Whitten and Rhodes

clearly maintain the right to object at that time and Judge Duggan presiding over

the Bastrop County litigation will be available to rule. Because it would have been


                                          15
impossible for Judge Phillips to pre-judge these issues before the Relators

examination was underway, he did not abuse his discretion in denying the

Relators’ application for protection. In re Hays County Crim. Dist. Attorney’s

Office & Texas Dept. of Family and Protective Servs., 2010 Tex. App. LEXIS

8088 *7-8 (Tex. App. – Austin October 1, 2010, orig. proceeding).

   C. The extraordinary remedy of mandamus under the circumstances presented
      is clearly unfounded.

      If the Relators issues are not moot, then the Trustees contend that mandamus

regarding the appearance of Whitten and Rhodes as witnesses at trial is

nevertheless unfounded under the circumstances.

      Trial in the Bastrop County litigation will not commence until January 29,

2018. (Supp. MR 20) Whitten and Rhodes are not compelled to appear until

January 31, 2018. (MR 8:491, 494) Not a single question before the jury to be

impaneled has been asked and objections as authorized by the rules have not yet

been lodged or ruled upon.       To the extent that any previously unaddressed

concerns regarding the admissibility of Relators’ testimony may arise during trial,

those can and will be addressed by the court at that time. It is fundamental that an

appellate court has no jurisdiction to render an advisory opinion on a controversy

that is not yet ripe. City of Garland v. Louton, 691 S.W.2d 603 (Tex. 1985);

Camarena v. Tex. Emp't Comm'n, 754 S.W.2d 149, 151 (Tex. 1988). Furthermore,

any perceived error affecting the jury’s verdict and ultimately the trial court’s
                                        16
judgment which may be claimed as to rulings made during Relators live testimony

before the jury may be asserted on appeal, proscribing the right to mandamus relief

altogether when an adequate remedy by appeal is afforded. Walker v. Packer, 827
S.W.2d at 839.

   D. Mandamus relief will severely prejudice the Trustees right to prosecute their
      claims and will foreclose a credibility determination by the jury.

      In addition to the foregoing arguments, there are any number of reasons why

Whitten and Rhodes should appear at trial to testify, establishing that the Order

compelling them to do so was not a clear abuse of discretion.

         1. The jury should be allowed to judge the witnesses’ credibility.

      The Bastrop County litigation is set to be tried before a jury and in those

circumstances the jurors will be the sole judges of the credibility of the witnesses

and the weight to give their testimony. City of Keller v. Wilson, 168 S.W.3d 802,

819 (Tex. 2005).

      Although a party may use deposition testimony in lieu of live testimony at

trial, Tex. R. Civ. P. 206.6(b), this may not always be appropriate for strategic or

other reasons.     Here, while Whitten and Rhodes were both deposed, those

depositions were only recorded by stenographic means and no video was taken.

(MR 3:221; MR 4:337) As such, reading their deposition testimony into evidence

would not afford the jury the opportunity to observe the witnesses demeanor or

consider the tone and inflection in their voices, experiences which are recognized
                                        17
as vital to a trier of fact when determining credibility. Echols v. Olivarez, 85
S.W.3d 475, 477 (Tex. App.--Austin 2002, no pet.).

         2. Evidentiary rulings and the withdrawal of objections subsequent to the
            Relators depositions leave questions unanswered.

      Counsel for Whitten and Rhodes asserted numerous objections and

privileges during their deposition leaving many questions unanswered.        (MR

3:221; MR 4:337) As already stated, subsequent trial court orders overruling some

of these objections now permit the Trustees to obtain those answers. (MR 9:502;

Supp. MR 15) Further, Relators actually withdrew some of their objections and/or

assertions of privilege to questions asked but not answered during their

depositions, leaving those to now be answered as well. (MR 7:466) Pursuant to

the effective Docket Control Order, discovery is now closed making the Relators

appearance at trial to provide their responses to all of these matters necessary.

(Supp. MR 15)

         3. Discovery occurring after the Relators depositions generate new areas
            of examination.

      Whitten and Rhodes were deposed in December 2016. (MR 3:221; MR

4:337)    Thereafter, discovery in the Bastrop County litigation was ongoing,

including depositions of the Defendants themselves, which has identified

additional inquiries to be made of Whitten and Rhodes. For example, subsequent




                                       18
discovery revealed certain conflicting testimony between Whitten and Ives which

the Trustees are permitted to explore at trial.

       Specifically, Whitten expressly testified during his deposition that he did not

represent Defendant Kenneth Ives during the 2012 adult adoption proceedings.

(MR 1:96, lines 8-11) In contrast, Ives testified that he considered Whitten to be

his counsel.    (Supp. MR 21:173, lines 17-25)        Resolution of this conflicting

testimony may bear on the application of the attorney client privilege as to

communications between or including these individuals and those may not be fully

revealed until trial.

          4. By taking Relators’ depositions, the Trustees did not waive their right
             to subpoena the Relators as witnesses for trial.

       Clearly, depositions are a discovery tool designed to elicit and secure sworn

testimony for possible use at trial but nothing in the rules forces a party to choose

between the use of a deposition or live testimony. Propounding questions during a

deposition does not waive a party’s right to ask those same questions again at trial

if for strategic reasons counsel determines live testimony makes a more favorable

presentation. There may be significant differences between how a witness reacts to

a question during the more private setting of a deposition as opposed to what they

exhibit in a courtroom before a jury. Counsel may strategically choose to take a

basic, investigative deposition, while reserving questions on certain issues for

examination during trial.
                                           19
      The Supreme Court has noted, the proper presentation of a client's case

demands that an attorney be able to plan his or her strategy without undue and

needless interference. Nat'l Union Fire Ins. Co. v. Valdez, 863 S.W.2d 458, 461

(Tex. 1993). Granting Relators motion for protection from general trial subpoenas

would needlessly interfere with the Trustees presentation of their case and was not

warranted here.

      In this case, there is absolutely no basis for interfering with the Trustees’

right to call Whitten and Rhodes as live witnesses at trial and examine them fully

within the parameters of the trial court’s existing rulings on protected information

and/or the applicable rules of evidence.

         5. Relators’ suggestion that this Court’s prior mandamus decision
            excuses their testimony at trial is misplaced.

      Relators argue that this Court’s prior decision in In re Levien, 2015 Tex.

App. LEXIS 4391 (Tex. App. – Austin April 30, 2015) (orig. proceeding),

somehow excuses their testimony at trial. Relators cite to the language in that

Opinion which suggested that the “only relevant considerations [related to an adult

adoption] seem to be whether the petitioner resides in this State, whether the

petition was filed in an appropriate district court of statutory county court, whether

the petitioner’s spouse joined the petition, whether the adult to be adopted

consented in writing, and whether the petition and the adult to be adopted were

present at the hearing.” Id. at *13. (See Petition, p. 12) Relators assert that any
                                           20
testimony they have to offer would be unrelated to these issues and/or that other

evidence, including testimony from the Defendants themselves, could supply all of

this information.

      In the Bastrop County litigation, the Trustees have directly attacked the trial

court’s subject matter jurisdiction over Stephen’s 2012 adoption of Ives, asserting

that Stephen was not a Texas resident at the time of those proceedings and

therefore the adoption order is void. (Supp. MR 22) This disputed issue will be

resolved at trial by the jury.

      As the attorneys responsible for preparation of the adult adoption pleadings

which represented Stephen’s Texas residency to the trial court in 2012, Whitten

and Rhodes testimony regarding the extent of their knowledge and/or investigation

of the facts relevant to this issue is directly relevant to the jurisdiction issue as well

as to claims involving fraud upon the trial court in pursuit of the adult adoptions.

The Trustees did not fully explore this topic with Relators during their depositions

because they planned to do so at trial and there is no reason why they should be

denied this opportunity. As such, this Court’s 2015 mandamus decision actually

encourages Whitten and Rhodes appearance as witnesses at trial in order to

promote a full examination of the relevant facts necessary to resolve the disputed

jurisdictional issue presented in this case.




                                           21
         6. In summary, mandamus is not warranted.

      All of foregoing arguments demonstrate that excusing Whitten and Rhodes

from testifying at trial would severely prejudice the Trustees ability to present all

relevant evidence for the jury’s consideration. Existing and enforceable pre-trial

orders protect their concerns regarding disclosure of privileged and protected

information and Judge Duggan remains in place to address any further issues

which may arise at trial. Overall, Relators have not established how the benefits of

mandamus as addressing their concerns will outweigh the prejudice caused by

forestalling the Trustees’ right to examine them as witnesses during trial.

                         CONCLUSION AND PRAYER

      Based on the arguments asserted herein, Real Parties’ In Interest,

KENNETH LEVIEN, BARRY LEVIEN & PHILLIP LEVIEN, Trustees, request

this Court to deny mandamus relief. Real Parties’ in Interest request such other

relief to which they may show themselves entitled.




                                         22
Respectfully submitted,

  /s/ Sallee S. Smyth                           /s/ Ellen A. Yarrell
SALLEE S. SMYTH                              ELLEN A. YARRELL
Attorney at Law                              Ellen A. Yarrell, P.C.
SBT# 18779400                                SBT# 22138500
800 Jackson Street                           2900 Weslayan, Suite 350
Richmond, Texas 77469                        Houston, Texas 77027
(281) 238-6200                               (713) 621-3332
(281) 238-6202 (Fax)                         (713) 621-3669 (Fax)
smyth.sallee@gmail.com                       ellen@eayatty.com

                       Attorneys for Real Parties’ In Interest
                 Trustees on Behalf of the Trust Established under
         Article Seventh of the Last Will and Testament of Arnold Levien




                CERTIFICATE OF COMPETENT EVIDENCE

      Pursuant to Tex. R. App. P. Rule 52.3(j), I certify that I have reviewed this
Response to Petition for Writ of Mandamus and concluded that every factual
statement in the response is supported by competent evidence included in the
mandamus record and any supplements thereto.


                                         /s/ Sallee S. Smyth
                                      SALLEE S. SMYTH
                                      Attorney for Real Parties’ in Interest




                                        23
                          CERTIFICATE OF SERVICE

      I certify that a true copy of the above Response to Petition for Writ of
Mandamus was served on the following counsel of record in accordance with the
Texas Rules of Civil and Appellate Procedure on this the 4th day of January,
2018:

Kevin J. Terrazas
VIA EMAIL at kterrazas@clevelandterrazas.com
Attorney for Relators

John Kinchen
VIA EMAIL at jkinchen@hakllp.com
Attorney for Real Parties in Interest, the Defendants

Luis A. Fabrega
VIA EMAIL at lfabrega@fabregahood.com
Attorney for Real Parties in Interest, the Defendants

Judge David Phillips, Respondent
Travis County District Judges Office
VIA EMAIL at Lorraine.elzia@traviscountytx.gov

Judge Christopher D. Duggan
423RD District Court
804 Pecan Street
Bastrop, Texas 78602
VIA FEDERAL EXPRESS DELIVERY


                                         /s/ Sallee S. Smyth
                                        SALLEE S. SMYTH




                                          24
                      CERTIFICATE OF COMPLIANCE

       Pursuant to Tex. R. App. P. Rule 9.4(i)(3), I certify that there are 4,999
words within this document exclusive of those contained in the caption, table of
contents, index of authorities, issues presented, statement of the case, signatures,
certificate of competent evidence, proof of service, and certificate of compliance,
as tabulated by the computer program used in conjunction with the preparation of
this document.


                                       /s/ Sallee S. Smyth
                                      SALLEE S. SMYTH




                                        25